Citation Nr: 9907529
Decision Date: 03/19/99	Archive Date: 06/24/99

DOCKET NO. 94-33 835               DATE 

On appeal from the Department of Veterans Affairs Regional Office
in North Little Rock, Arkansas

THE ISSUE

Entitlement to service connection for post traumatic stress
disorder.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Reichelderfer 

INTRODUCTION 

The veteran served on active duty from October 1955 to September
1957. 

This appeal arises from a rating decision of November 1992 from the
North Little Rock, Arkansas, Regional Office (RO). In April 1996,
the Board of Veterans' Appeals (Board) remanded this case to the RO
for additional evidentiary development. The case was returned to
the Board and in a January 1997 decision, the case was again
remanded to the RO for additional evidentiary development. The case
is again before the Board for consideration.

FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the
veteran's claim has been developed.

2. The veteran does not have PTSD.

CONCLUSION OF LAW

PTSD was not incurred in service. 38 U.S.C.A. 1131, 5107 (West
1991); 38 C.F.R. 3.304(f) (1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well
grounded" within the meaning of 38 U.S.C.A. 5107(a) (West 1991);
that is, a plausible claim has been presented. The veteran has not
indicated that additional relevant evidence of probative value may
be obtained which has not already been sought and associated with
the claims folder. Accordingly, the Board finds that the duty to
assist, as mandated by 38 U. S.C.A. 5107(a) (West 1991), has been
satisfied.

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated in the line of duty in
service. 38 U.S.C.A. 1131 (West

2 - 

1991). The provisions of 38 C.F.R. 3.304(f) (1998) govern the
granting of service connection for post traumatic stress disorder
(PTSD). This regulation provides that service connection may be
granted where there is "a clear diagnosis of the condition,
credible supporting evidence that the claimed inservice stressor
actually occurred, and a link, established by medical evidence,
between current symptomatology and the claimed inservice stressor."
38 C.F.R. 3.304(f) (1998).

The pertinent provisions of 38 C.F.R. 3.304(f) (1998) require a
clear diagnosis of PTSD. Statements from a private physician, dated
in July 1992, indicate that the veteran has PTSD. However, this
physician is not shown to be specialist in psychiatry. Therefore,
the diagnosis is of limited probative value. LeShore v. Brown, 8
Vet. App. 406 (1995) ("a medical professional is not competent to
opine as to matters outside the scope of his or her expertise"). A
September 1990 VA clinical record notes that the veteran had
chronic PTSD like symptoms. The only probative evidence that the
veteran had a diagnosis of PTSD was a January 1993 statement from
a private psychiatrist which indicates that the veteran had PTSD.
Additionally, a January 1997 follow up statement from the same
psychiatrist indicates that the veteran still alleged that he had
PTSD.

VA hospital or discharge summaries for hospitalization from
September to October 1969, January 1973, August to September 1973,
February 1976, May to June 1977, and December 1981 to January 1982,
all indicate diagnoses of related to alcohol abuse or addiction. An
August 1972 VA medical certificate notes a diagnosis of depression
and an undated page from a Social Security Administration decision
notes that an August 1973 private psychiatrist's report indicated
that the veteran had a conversion reaction with many schizoid
trends. A November 1983 private medical statement notes alcoholic
schizophrenia and a February 1984 private medical statement notes
dysthymic disorder, dependent personality disorder, and substance
abuse disorder. A VA hospital summary from October 1984 notes
diagnoses of major depression, dysthymic disorder, and alcohol
dependence in remission. An April 1985 VA hospital summary notes a
diagnosis of adjustment disorder with depressed mood. The record
indicates that the veteran underwent psychological testing during
this hospitalization. A discharge summary for

3 -

residence at a VA domiciliary from April to June 1986 notes
diagnoses of history of major depression and history of alcoholism.
A discharge summary for residence at a VA domiciliary from December
1986 to November 1989 notes diagnoses of alcohol abuse and
depression. A November 1989 VA clinical record notes continuous
alcohol dependence and paranoid schizophrenia. The report of an
April 1990 VA examination indicates diagnoses of history of major
depression, dysthymic disorder, dependent personality, alcoholism,
and paranoid schizophrenia. None of these extensive records
indicates that the veteran had PTSD or any other psychiatric
symptoms related to incidents in service.

The veteran was hospitalized for observation and evaluation in
April 1997 to determine whether he had PTSD. The diagnosis was rule
out PTSD, i.e. PTSD was not diagnosed. The summary of this
hospitalization indicates that the veteran was administered
multiple psychological tests and he was interviewed by the staff
team several times.

The veteran claims that he has PTSD and has submitted evidence
which show that he has PTSD symptoms. However, competent medical
evidence which shows that he has the disorder is required. As
noted, the only probative evidence in the record which shows that
the veteran had a diagnosis of PTSD was a statement from a private
psychiatrist and a September 1990 VA clinical record notes PTSD
like symptoms. However, there is an extensive body of other
evidence, a significant amount of which is based on extended
hospital admissions, which indicates that the veteran did not have
PTSD or any other psychiatric symptoms related to an incident
during service. It is also noted that psychological testing during
the April 1985 VA hospitalization did not indicate that the veteran
had psychiatric symptoms related to stressful events in service.
More importantly, when the veteran was hospitalized in April 1997
to determine whether he had PTSD, the disorder was not diagnosed.
At the time of this hospitalization, he had again undergone
psychological testing. The private psychiatrist does not indicate
that the diagnosis was supported by psychological testing. Since
there is an extensive amount of medical evidence which indicates
that the veteran did not have PTSD and PTSD was not diagnosed when
he was hospitalized to determine whether he had the disorder, the

- 4 -

preponderance of the evidence indicates that the veteran does not
have PTSD. 38 C.F.R. 3.304(f) (1998).

It is noted that the veteran claims that his psychiatric symptoms
are related to a stressful event during service and evidence
related to the claimed stressor has been received. However, as
noted above, the preponderance of the evidence is against finding
that the veteran has PTSD, and thus his psychiatric symptoms are
not related to any stressful event(s) during service. Therefore,
the question of whether there is credible supporting evidence that
the claimed inservice stressor(s) actually occurred is moot and the
Board need not consider it. 38 C.F.R. 3.304(f) (1998).

Based on the above, the preponderance of the evidence is against
the veteran's claim for service connection for PTSD. 38 U.S.C.A.
1131, 5107 (West 1991); 38 C.F.R. 3.304(f) (1998).

ORDER

Service connection for PTSD is denied.

JACK W. BLASINGAME
Member, Board of Veterans' Appeals

- -5 -

